Exhibit 10.1

FIRST AMENDMENT TO

FORBEARANCE AGREEMENT AND NINTH AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND NINTH AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”) is dated as of June 20, 2019, by and among
(A) Fred’s, Inc., a Tennessee corporation (“Parent”); (B) the Subsidiaries of
Parent identified on the signature pages hereto as Borrowers (each of such
Subsidiaries, together with Parent, jointly and severally, “Borrowers” and,
each, a “Borrower”); (C) the Subsidiaries of Parent identified as Guarantors on
the signature pages hereto (each of such Subsidiaries, jointly and severally,
“Guarantors” and, each, a “Guarantor”; Guarantors, together with Borrowers,
jointly and severally, “Loan Parties” and, each, a “Loan Party”); (D) the
Lenders party to the Credit Agreement defined below; (E) the Co-Collateral
Agents party to the Credit Agreement defined below; and (F) Regions Bank, an
Alabama bank, in its capacity as administrative agent for Lenders, LC Issuers
and other Secured Parties (as defined in the Credit Agreement) (in such
capacity, “Administrative Agent”).

Recitals:

Loan Parties, Lenders, Swingline Lender, LC Issuers, Co-Collateral Agents and
Administrative Agent are parties to that certain Credit Agreement dated as of
April 9, 2015, as amended by that certain First Amendment to Credit Agreement
dated as of October 23, 2015, that certain Second Amendment to Credit Agreement
dated as of December 28, 2016, that certain Third Amendment to Credit Agreement
dated as of January 27, 2017, that certain Fourth Amendment to Credit Agreement,
First Amendment to Amended and Restated Addendum to Credit Agreement, and First
Amendment to Security Agreement dated as of July 31, 2017, that certain Fifth
Amendment to Credit Agreement dated as of August 22, 2017, that certain Sixth
Amendment to Credit Agreement and Ratification, Reaffirmation and Assumption
dated as of April 5, 2018, that certain Seventh Amendment to Credit Agreement,
Second Amendment to Amended and Restated Addendum to Credit Agreement, Second
Amendment to Security Agreement, and Ratification, Reaffirmation and Assumption
dated as of August 23, 2018, and the Forbearance Agreement (as defined below)
(as so amended, and as the same may be further amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”).

Loan Parties, Lenders, Co-Collateral Agents, and Administrative Agent and
certain other parties are parties to that certain Forbearance Agreement, Eighth
Amendment to Credit Agreement and Fourth Amendment to Amended and Restated
Addendum to Credit Agreement dated May 15, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Forbearance
Agreement”).

Loan Parties have requested that Administrative Agent, Co-Collateral Agents and
Lenders amend certain provisions of the Forbearance Agreement and the Credit
Agreement to reduce the Aggregate Revolving Commitments and to add the 49 “front
stores” listed on Exhibit D attached to this Agreement to the Store Closure and
Closed Store Property Liquidation.

Administrative Agent, Co-Collateral Agents and Lenders have agreed to such
amendments, subject to the terms and conditions hereof.



--------------------------------------------------------------------------------

Statement of Agreement:

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Loan Parties, Administrative Agent,
Co-Collateral Agents and Lenders hereby covenant and agree as follows:

SECTION 1.    Definitions. Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement and the Forbearance Agreement shall
from and after the date hereof refer to the Credit Agreement and the Forbearance
Agreement respectively, as amended hereby.

SECTION 2.    Amendments to Forbearance Agreement.

(a)    Amendments to Existing Definitions. Section 1(a) of the Forbearance
Agreement is hereby amended by deleting the definitions of “Closed Stores” and
“Continuing Stores” set forth therein and by substituting in lieu thereof the
following, respectively:

“Closed Stores” shall mean (a) the 159 retail stores listed on Exhibit A
attached to this Agreement, (b) the 104 retail stores listed on Exhibit B
attached to this Agreement, and (c) the 49 “front stores” listed on Exhibit D
attached to this Agreement. For the avoidance of doubt, as of June 20, 2019, the
Closed Stores shall not include any pharmacy located at a location listed on
Exhibit D attached hereto.

“Continuing Stores” shall mean the retail stores listed on Exhibit C attached to
this Agreement, which stores do not include the Closed Stores. For the avoidance
of doubt, as of June 20, 2019, the Continuing Stores shall include the
pharmacies (but not any “front stores”) located at the 49 locations listed on
Exhibit D attached hereto.

(b)    Amendment to Section 1(b). Section 1(b) of the Forbearance Agreement is
hereby amended by adding the following new sentence to the end of such section:

Until the commencement of the Store Closure and Closed Store Property
Liquidation, in each case with respect to the 49 “front stores” listed on
Exhibit D attached to this Agreement, references to the “Store Closure,” “Store
Closure Plan,” “Closed Store Property Liquidation” and “Liquidation
Transactions” shall not be deemed to include the closure of such 49 “front
stores” and the sale or other disposition outside the Ordinary Course of
Business of the property located at such 49 “front stores.”

(c)    Amendment to Section 2. Section 2(c) of the Forbearance Agreement is
hereby amended by deleting the parenthetical set forth therein and by adding the
following new parenthetical in lieu thereof:

(other than with respect to the 104 retail stores listed on Exhibit B attached
to this Agreement, for which the Store Closure commenced after the Eighth
Amendment Effective Date but prior to June 20, 2019, and the 49 “front stores”
listed on Exhibit D attached to this Agreement, for which the Store Closure is
intended to commence after June 20, 2019)

(d)    Amendment to Section 7. Section 7(c) of the Forbearance Agreement is
hereby amended by deleting such section and by substituting the following in
lieu thereof:

(c)    Reduction of Aggregate Revolving Commitments. Loan Parties acknowledge
and agree that the Aggregate Revolving Commitments shall be reduced from
$210,000,000 to $150,000,000 effective as of the Eighth Amendment Effective
Date, shall be further reduced from $150,000,000 to $125,000,000 effective as of
June 15,

 

- 2 -



--------------------------------------------------------------------------------

2019, shall be further reduced from $125,000,000 to $115,000,000 effective as of
June 17, 2019, and shall be further reduced from $115,000,000 to $100,000,000
effective as of July 6, 2019, with each Lender’s share of any such reduction
effective after the Eighth Amendment Effective Date in an amount equal to such
Lender’s Pro Rata Share of the Aggregate Revolving Commitments multiplied by the
amount of such reduction. Borrowers agree to execute and deliver amended and
restated Revolving Notes and Swingline Notes to evidence any such reductions,
promptly upon request of Administrative Agent or the applicable Lender from time
to time.

(e)    Amendments to Exhibits. The Exhibits to the Forbearance Agreement are
hereby amended by (i) deleting Exhibit C to the Forbearance Agreement
(Continuing Stores) and substituting in lieu thereof Exhibit C to this
Amendment, and (ii) adding a new Exhibit D to the Forbearance Agreement (Closed
Stores (Wave III)) in the form of Exhibit D to this Amendment.

SECTION 3.    Amendments to Credit Agreement.

(a)    Amendment to Existing Definition. Section 2 of the Credit Agreement is
hereby amended by deleting the definition of “Aggregate Revolving Commitments”
set forth therein and by substituting in lieu thereof the following:

“Aggregate Revolving Commitments” shall mean, collectively, the Revolving
Commitments of all Lenders. As of June 17, 2019, the amount of the Aggregate
Revolving Commitments is $115,000,000; provided, that the Aggregate Revolving
Commitments shall be permanently reduced (without the consent or action of any
party) on July 6, 2019, from $115,000,000 to $100,000,000, which reductions in
the Aggregate Revolving Commitments shall be applied to reduce the Revolving
Commitments of each Lender on a ratable basis in accordance with its Pro Rata
Share of the Aggregate Revolving Commitments (immediately prior to giving effect
to any such reduction). Effective as of the date of any such reduction in the
Aggregate Revolving Commitments, Schedule 1 shall be deemed to be automatically
amended to reflect such reduction.

(b)    Amendment to Schedules. Schedule 1 to the Credit Agreement (Commitments)
is hereby amended by deleting such schedule and substituting in lieu thereof
Schedule 1 to this Amendment.

SECTION 4.    Conditions Precedent. This Amendment shall become effective only
upon satisfaction of the following conditions precedent, as determined by
Administrative Agent in its discretion:

(a)    Administrative Agent shall have received this Amendment, duly executed
and delivered by Loan Parties, Co-Collateral Agents and Lenders;

(b)    Administrative Agent shall have received amended and restated Revolving
Notes to reflect the reduced Revolving Commitments of Lenders as contemplated
hereby, duly executed and delivered by Borrowers;

(c)    Administrative Agent shall have received payment of any fees due and
payable to Administrative Agent, any Co-Collateral Agent or any Lender pursuant
to the Credit Agreement, this Amendment or any fee letter executed and delivered
in connection therewith or herewith;

 

- 3 -



--------------------------------------------------------------------------------

(d)    Administrative Agent shall have received a certificate of a duly
authorized officer of each Loan Party, certifying that an attached copy of
resolutions authorizing execution and delivery of this Amendment and the Loan
Documents contemplated hereby is true and complete, and that such resolutions
are in full force and effect, were duly adopted by the appropriate governing
body, have not been amended, modified, or revoked, and constitute all
resolutions adopted with respect to this Amendment and the transactions
contemplated hereby;

(e)    Loan Parties engage (and thereafter shall retain the services of) a
nationally recognized third-party appraisal and liquidation advisor who has
expertise in conducting store closure and liquidation sales similar to the Store
Closure and Closed Store Property Liquidation and who is otherwise satisfactory
to Co-Collateral Agents, pursuant to an engagement letter containing a scope of
services that is satisfactory to Co-Collateral Agents but in any event to
include conducting the Store Closure and Closed Store Property Liquidation, in
each case with respect to the 49 “front stores” listed on Exhibit D attached to
this Agreement; and

(f)    Administrative Agent shall have received all other documents,
instruments, certificates and agreements (if any) as Administrative Agent shall
have reasonably requested in connection with the foregoing, each in form and
substance reasonably satisfactory to Administrative Agent.

SECTION 5.    Acknowledgement and Stipulations by Loan Parties. Each Loan Party
acknowledges, stipulates and agrees that (a) as of the close of business on
June 13, 2019, the aggregate principal balance of Revolving Loans totaled
$46,664,018.47, exclusive of costs and attorneys’ fees chargeable to Borrowers
under the Loan Documents, and the LC Obligations totaled $17,357,225.00; (b) all
of the Obligations are absolutely due and owing by Loan Parties to
Administrative Agent, each Co-Collateral Agent, each Lender and each other
Secured Party without any defense, deduction, offset or counterclaim (and, to
the extent any Loan Party had any defense, deduction, offset or counterclaim on
the date hereof, the same is hereby waived); (c) the Loan Documents executed by
such Loan Party are legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their terms; (d) the
security interests and other Liens granted by such Loan Party to Administrative
Agent (for the benefit of the Secured Parties) in the Collateral are duly
perfected, first priority security interests and Liens; (e) each of the recitals
contained at the beginning of this Amendment is true and correct; and (f) prior
to executing this Amendment, such Loan Party consulted with and had the benefit
of advice of legal counsel of its own selection and such Loan Party has relied
upon the advice of such counsel and in no part upon any representation of
Administrative Agent, any Co-Collateral Agent, any Lender or any other Secured
Party concerning the legal effects of this Amendment or any provision hereof.
Further, each Loan Party represents and warrants that no breach of the
Forbearance Conditions (as such term is defined in the Forbearance Agreement)
has occurred prior to the date hereof.

SECTION 6.    Miscellaneous Terms.

(a)    Loan Document. For avoidance of doubt, the parties hereto hereby
acknowledge and agree that this Amendment is a Loan Document.

(b)    Effect of Amendment. All amendments set forth herein shall become
effective as of the date on which all of the conditions precedent set forth in
Section 4 hereof are satisfied (the “Effective Date”). Except as otherwise may
be set forth expressly hereinabove, all terms of the Credit Agreement, the
Forbearance Agreement, and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of Loan Parties. Except to the extent otherwise
expressly set forth herein, the amendments set forth herein shall have
prospective application only from and after the Effective Date.

 

- 4 -



--------------------------------------------------------------------------------

(c)    No Novation or Mutual Departure. Loan Parties expressly acknowledge and
agree that (i) there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Credit Agreement, the Forbearance
Agreement, or any of the other Loan Documents, or a mutual departure from the
strict terms, provisions, and conditions thereof, other than with respect to the
limited amendments contained in Sections 2 and 3 above, and (ii) nothing in this
Amendment shall affect or limit Administrative Agent’s, Co-Collateral Agents’ or
Lenders’ right to demand payment of liabilities owing from Loan Parties to
Administrative Agent, Co-Collateral Agents or Lenders under, or to demand strict
performance of the terms, provisions and conditions of, the Credit Agreement,
the Forbearance Agreement, and the other Loan Documents, to exercise any and all
rights, powers, and remedies under the Credit Agreement, the Forbearance
Agreement, or the other Loan Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the breach of a Forbearance
Condition (as such term is defined in the Forbearance Agreement).

(d)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.

(e)    Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile, telecopy, or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

(f)    Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

(g)    Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the amendments and other agreements among the parties hereto
evidenced hereby.

(h)    Further Assurances. Each Loan Party agrees to take, at such Loan Party’s
expense, such further actions as Administrative Agent shall request from time to
time to evidence the amendments and other agreements set forth herein and the
transactions contemplated hereby.

(i)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE
THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE
OF GEORGIA (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

(j)    Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

- 5 -



--------------------------------------------------------------------------------

(k)    Release of Claims. To induce Administrative Agent, each Co-Collateral
Agent and each Lender to enter into this Amendment, each Loan Party hereby
(i) RELEASES, ACQUITS AND FOREVER DISCHARGES Administrative Agent, each Lender,
each Co-Collateral Agent and each other Secured Party, and all officers,
directors, agents, employees, successors and assigns of Administrative Agent,
each Lender, each Co-Collateral Agent and each other Secured Party, from any and
all liabilities, claims, demands, actions or causes of action of any kind or
nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Loan Party now
has or ever had against Administrative Agent, any Lender, any Co-Collateral
Agent or any other Secured Party arising under or in connection with any of the
Loan Documents or otherwise and (ii) covenants and agrees not to institute or
cause to be instituted or continue prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against Administrative
Agent, any Lender, any Co-Collateral Agent or any other Secured Party, or any
officer, director, agent, employee, successor or assign of Administrative Agent,
any Lender, any Co-Collateral Agent or any other Secured Party, by reason of or
in connection with any of the foregoing liabilities, claims, demands, actions or
causes of action. Each Loan Party represents and warrants to Administrative
Agent and each Lender that such Loan Party has not transferred or assigned to
any Person any claim that such Loan Party ever had or claimed to have against
Administrative Agent, any Lender, any Co-Collateral Agent or any other Secured
Party.

[Remainder of page intentionally left blank; signatures appear on the following
pages]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed and delivered under seal by its duly authorized officer or other
representative as of the day and year first above written.

 

BORROWERS: FRED’S, INC., a Tennessee corporation,
as “Borrower Agent” and a “Borrower”

 

By:  

/s/ Joseph Anto

Name:  

Joseph Anto

Title:  

Chief Executive Officer

 

[CORPORATE SEAL] FRED’S STORES OF TENNESSEE, INC.,
a Delaware corporation, as a “Borrower”

 

By:  

/s/ Joseph Anto

Name:  

Joseph Anto

Title:  

Chief Executive Officer

 

[CORPORATE SEAL] NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation,
as a “Borrower”

 

By:  

/s/ Joseph Anto

Name:  

Joseph Anto

Title:  

Chief Executive Officer

 

[CORPORATE SEAL] REEVES-SAIN DRUG STORE, INC.,
a Tennessee corporation, as a “Borrower”

 

By:  

/s/ Joseph Anto

Name:  

Joseph Anto

Title:  

Chief Executive Officer

 

[CORPORATE SEAL]

[Signatures continue on following pages.]

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

GUARANTOR: 505 N. MAIN OPP, LLC,
a Delaware limited liability company, as a “Guarantor”

 

By:  

/s/ Joseph Anto

Name:  

Joseph Anto

Title:  

Chief Executive Officer

 

[SEAL]

[Signatures continue on following pages.]

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: REGIONS BANK, as “Administrative Agent”

 

By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director

 

CO-COLLATERAL AGENTS: REGIONS BANK, as a “Co-Collateral Agent”

 

By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director

[Signatures continue on following page.]

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a “Co-Collateral Agent” By:  

/s/ Roger Malouf

Name:   Roger Malouf Title:   Director

[Signatures continue on following page.]

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

LENDERS: REGIONS BANK By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director

[Signatures continue on following page.]

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Roger Malouf

Name:   Roger Malouf Title:   Director

 

First Amendment to Forbearance Agreement and Ninth Amendment to Credit Agreement
(Fred’s)



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Revolving Commitment  

Regions Bank

   $ 57,500,000.00  

Bank of America, N.A.

   $ 57,500,000.00  



--------------------------------------------------------------------------------

EXHIBIT C

Continuing Stores

 

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

3240    WINONA, MS    603 MIDDLETON RD    WINONA    MS       1178    BRYSON
CITY, NC    250 HIGHWAY 19 S    BRYSON CITY    NC       2500    OLIVE BRANCH, MS
   7105 HIGHWAY 305 N    OLIVE BRANCH    MS       1758    GLENNVILLE, GA    726
N VETERANS BLVD.    GLENNVILLE    GA       1300    CLARKSDALE, MS    236 DESOTO
AVE    CLARKSDALE    MS       2711    PARSONS, TN    501 TENNESSEE AVE N   
PARSONS    TN       1135    BATESVILLE, MS    475 HIGHWAY 6 E    BATESVILLE   
MS       1923    GRAY, GA    106 BARKER RD    GRAY    GA       1163    BONIFAY,
FL    1718 S WAUKESHA ST    BONIFAY    FL       3310    WARREN, AR    507 W PINE
ST    WARREN    AR       1665    FRANKLINTON, LA    708 WASHINGTON ST   
FRANKLINTON    LA       1765    HENDERSON, TN    535 W MAIN ST    HENDERSON   
TN       2308    METTER, GA    978 S.E. BROAD ST.    METTER    GA       2388   
MOUNTAIN CITY, TN    100 PIONEER VILLAGE DR    MOUNTAIN CITY    TN       1035   
ARCADIA, LA    1311 HAZEL ST    ARCADIA    LA       2993    SYLVANIA, GA    518
W OGEECHEE ST    SYLVANIA    GA       1608    DUMAS, AR    611 HIGHWAY 65 S   
DUMAS    AR       1520    EUPORA, MS    1960 VETERANS MEMORIAL BLVD    EUPORA   
MS       2615    PIGGOTT, AR    303 E MAIN ST    PIGGOTT    AR       3210   
WATER VALLEY, MS    109 DUNCAN ST    WATER VALLEY    MS       1295    COLUMBIA,
LA    8155 HIGHWAY 165    COLUMBIA    LA       2405    MORTON, MS    5186
HIGHWAY 80    MORTON    MS       1403    DADEVILLE, AL    17916 HIGHWAY 280   
DADEVILLE    AL       2335    MONROE, LA    522 LINCOLN RD    MONROE    LA      
3225    WAYNESBORO, TN    307 HIGHWAY 64 E    WAYNESBORO    TN       1950   
LINEVILLE, AL    50 TALLADEGA ST    LINEVILLE    AL       1218    CADIZ, KY   
1938 MAIN ST    CADIZ    KY       1408    DAINGERFIELD, TX    218 WATSON BLVD   
DAINGERFIELD    TX       2203    LUVERNE, AL    821 S FOREST AVE    LUVERNE   
AL       1145    BRUCE, MS    403 W CALHOUN ST    BRUCE    MS       1763   
HEADLAND, AL    804 CLEVELAND ST    HEADLAND    AL       1440    DOVER, TN   
1560 DONELSON PKWY    DOVER    TN       1550    ERIN, TN    885 E MAIN ST   
ERIN    TN       2373    MONTEVALLO, AL    4559 HIGHWAY 25    MONTEVALLO    AL
      1505    EAST PRAIRIE, MO    125 PRAIRIE DR    EAST PRAIRIE    MO      
2395    MENDENHALL, MS    3050 SIMPSON HIGHWAY 13    MENDENHALL    MS      



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

2990    ST FRANCISVILLE, LA    7139 U S HIGHWAY 61    SAINT FRANCISVILLE    LA
      1400    COUNCE, TN    9810 HIGHWAY 57    COUNCE    TN       2745   
REIDSVILLE, GA    139 W BRAZELL ST    REIDSVILLE    GA       1405    DARIEN, GA
   1038 RIVER DR SW    DARIEN    GA       2350    MIDFIELD, AL    165 BESSEMER
SUPER HWY    MIDFIELD    AL       2318    MILLEN, GA, GA    506 US HIGHWAY 25 N
   MILLEN    GA       1460    DONALSONVILLE, GA    421 W 3RD ST    DONALSONVILLE
   GA       1540    ELBA, AL    996 HIGHWAY 203    ELBA    AL       1108   
BAMBERG, SC    3606 MAIN HWY    BAMBERG    SC       1585    FAIRFIELD, TX    375
W HWY 84    FAIRFIELD    TX       1913    HONEA PATH, SC    518 E GREER ST   
HONEA PATH    SC       2168    LAKELAND, GA    512 S VALDOSTA RD    LAKELAND   
GA       3170    VARNVILLE, SC    181 W CAROLINA AVE    VARNVILLE    SC      
3200    WARRIOR, AL    204 KEMP DR    WARRIOR    AL       1803    HAWKINSVILLE,
GA    521 BROAD ST    HAWKINSVILLE    GA       2173    LENOIR, NC    1346
NORWOOD ST SW    LENOIR    NC       1015    ASHBURN, GA    316 E WASHINGTON AVE
   ASHBURN    GA       2078    JOHNSONVILLE, SC    198 STUCKEY ST   
JOHNSONVILLE    SC       1830    HIAWASSEE, GA    534 BELL CREEK RD    HIAWASSEE
   GA       2253    MADISON, FL    935 E US 90    MADISON    FL       2695   
PURVIS, MS    509 HIGHWAY 589    PURVIS    MS       2160    LAKE VILLAGE, AR   
1218 S HWY 65    LAKE VILLAGE    AR       1278    COLLINS, MS    1211 S FIR AVE
   COLLINS    MS       2868    SALUDA, SC    437 N MAIN ST    SALUDA    SC      
2740    RAINSVILLE, AL    584 MCCURDY AVE S    RAINSVILLE    AL       2798   
RUSTON, LA    2019 FARMERVILLE HWY    RUSTON    LA       2970    SOMERVILLE, TN
   16280 HWY 64    SOMERVILLE    TN       1153    BLACKSHEAR, GA    3764 HWY 84
EAST    BLACKSHEAR    GA       1533    BENTON, LA    5604 HIGHWAY 3    BENTON   
LA       2215    LINDEN, TN    308 SQUIRREL HOLLOW DR    LINDEN    TN       2758
   ROGERSVILLE, AL    16100 HIGHWAY 72    ROGERSVILLE    AL       2365   
MONTICELLO, MS    1509 W BROAD ST    MONTICELLO    MS       1280    CHATSWORTH,
GA    1009 N 3RD AVE    CHATSWORTH    GA       2575    POPLARVILLE, MS    1388
SOUTH MAIN STREET    POPLARVILLE    MS       3050    TRENTON, TN    2045 HWY 45
BYPASS    TRENTON    TN       1433    CHESEE, SC    401 S ALABAMA AVE    CHESNEE
   SC       2133    ALBANY, GA    1705 PHILEMA RD S    ALBANY    GA       1430
   DALEVILLE, AL    340 VIRGINIA AVE    DALEVILLE    AL       1193   
BURNSVILLE, NC    BURNSVILLE PLAZA    BURNSVILLE    NC      



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

1093    BELTON, SC    116 RIVER ST    BELTON    SC       1325    CLAXTON, GA   
413 N DUVAL ST    CLAXTON    GA       2980    STAR CITY, AR    1309 N LINCOLN
AVE    STAR CITY    AR       2488    MCCOMB, MS    1618 DELAWARE AVE    MCCOMB
   MS       2385    HELENA, GA    124 8TH STREET    HELENA    GA       2540   
OPP, AL    505 N MAIN ST    OPP    AL       2715    CHARLESTON, MS    304 W MAIN
ST    CHARLESTON    MS       1258    CITRONELLE, AL    19580 N 3RD ST   
CITRONELLE    AL       2655    PORTAGEVILLE, MO    422 W HWY 162    PORTAGEVILLE
   MO       1070    ARLINGTON, TN    11888 US 70    ARLINGTON    TN       1500
   EDGEFIELD, SC    227 COLUMBIA RD    EDGEFIELD    SC       2063    HOMERVILLE,
GA    369 S CHURCH ST    HOMERVILLE    GA       1358    CUTHBERT, GA    101 N
WEBSTER ST    CUTHBERT    GA       2410    NEW ALBANY, MS    126 MAIN ST W   
NEW ALBANY    MS       1538    EAST DUBLIN, GA    705 CENTRAL DR    EAST DUBLIN
   GA       2360    MCKENZIE, TN    87 MAIN ST S    MC KENZIE    TN       2445
   NATCHEZ, MS    31 SGT PRENTISS DR    NATCHEZ    MS       1715    GUIN, AL   
7250 US HIGHWAY 43    GUIN    AL       1188    BURKESVILLE, KY    260 KEEN ST   
BURKESVILLE    KY       1865    HARRISBURG, AR    1301 N ILLINOIS ST   
HARRISBURG    AR       3280    PELZER, SC    297 SC-20    WILLIAMSTON    SC   
   2178    PHENIX CITY, AL    3920 US HIGHWAY 80 W    PHENIX CITY    AL      
1753    GREENWOOD, MS    2616 HIGHWAY 82 E    GREENWOOD    MS       2750    RED
BAY, AL    525 4TH AVE SE    RED BAY    AL       2870    SALTILLO, MS    111
WILLOW CREEK RD    SALTILLO    MS       1415    DAWSON, GA    839 FORRESTER DR
SE    DAWSON    GA       1198    BYRON, GA    214 US HWY 49    BYRON    GA      
1125    BAY SPRINGS, MS    2675 HIGHWAY 15    BAY SPRINGS    MS       2650   
PINE BLUFF, AR    2809 S CAMDEN RD    PINE BLUFF    AR       2330    MARKED
TREE, AR    103 DAWSON ST    MARKED TREE    AR       2255    MONTEAGLE, TN   
750 W MAIN ST    MONTEAGLE    TN       1220    CARTHAGE, MS    300 S PEARL ST   
CARTHAGE    MS       1113    ANDREWS, SC    311 E MAIN ST    ANDREWS    SC      
2743    RAINBOW CITY, AL    110 SUTTON SQ    RAINBOW CITY    AL       2210   
LOUISVILLE, MS    2115 S CHURCH AVE    LOUISVILLE    MS       1043    ALMA, GA
   104 WILLIAMS ST    ALMA    GA       1055    ANDREWS, NC    118 MAIN ST   
ANDREWS    NC       2995    SYLVESTER, GA    204 E KELLY ST    SYLVESTER    GA
      1873    GREENSBORO, GA    203 N MAIN ST    GREENSBORO    GA      



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

2148    LAKE PARK, GA    365 LAKES BLVD    LAKE PARK    GA       3078   
STERLINGTON, LA    1320 HIGHWAY 2    STERLINGTON    LA       2590    PIKEVILLE,
TN    327 MAIN ST    PIKEVILLE    TN       2098    BYHALIA, MS    15 STONEWALL
RD    BYHALIA    MS       2895    SUMRALL, MS    4233 ROCKY BRANCH RD    SUMRALL
   MS       1158    BAYOU LA BATRE, AL    13210 N WINTZELL AVE    BAYOU LA BATRE
   AL       1210    CANTON, MS    229 N UNION ST    CANTON    MS       2053   
JACKSON, MS    6230 OLD CANTON RD    JACKSON    MS       1918    HOGANSVILLE, GA
   2001 BAILEY    HOGANSVILLE    GA       1080    BUTLER, AL    307 N MULBERRY
AVE    BUTLER    AL       2035    JASPER, AL    280 HIGHWAY 78 W    JASPER    AL
      3205    WASHINGTON, GA    923 N BYPASS E    WASHINGTON    GA       1825   
HAUGHTON, LA    1075 HIGHWAY 80    HAUGHTON    LA       1700    FLORA, MS    101
MANSKER DR    FLORA    MS       2378    MONTICELLO, FL    1150 N JEFFERSON ST   
MONTICELLO    FL       2185    LIVINGSTON, TN    890 OVERTON PLZ    LIVINGSTON
   TN       2640    PONTOTOC, MS    170 HIGHWAY 15 N    PONTOTOC    MS      
3020    TUNICA, MS    1038 US 61    TUNICA    MS       2265    MANILA, AR    801
HWY 77    MANILA    AR       2873    SHELBY, NC    1528 S LAFAYETTE ST    SHELBY
   NC       1160    BELZONI, MS    520 N HAYDEN ST    BELZONI    MS       3010
   TIPTONVILLE, TN    730 EVERETT ST    TIPTONVILLE    TN       1900   
HALEYVILLE, AL    916 21ST ST    HALEYVILLE    AL       1328    COMMERCE, GA   
185 S ELM ST    COMMERCE    GA       1348    CARTHAGE, NC    102 MCREYNOLDS ST
   CARTHAGE    NC       1273    COLUMBUS, GA    1900 AUBURN AVE    COLUMBUS   
GA       3370    WRENS, GA    605 N MAIN ST    WRENS    GA       2105   
KINGSTREE, SC    480 NELSON BLVD    KINGSTREE    SC       1027    ABBEVILLE, SC
   763 HIGHWAY 28 BYP STE 22    ABBEVILLE    SC       3250    WESTMORELAND, TN
   5634 AUSTIN PEAY HWY    WESTMORELAND    TN       1503    ALAMO, TN    1200 W
CHURCH ST    ALAMO    TN       1915    HEFLIN, AL    731 ROSS ST    HEFLIN    AL
      3073    STATESBORO, GA    2974 NORTHSIDE DR WEST    STATESBORO    GA      
2717    MARKS, MS    1098 MARTIN LUTHER KING DR    Marks    MS       1495   
CHICKAMAUGA, GA    93 BETTY DR    CHICKAMAUGA    GA       1588    BALDWYN, MS   
441 N 4TH ST    BALDWYN    MS       1233    ADAIRSVILLE, GA    5132 JOE FRANK
HARRIS PKWY NW    ADAIRSVILLE    GA       2513    MOODY, AL    1001 CROSSROADS
PLAZA DR    MOODY    AL       1703    GREENWOOD, SC    2544 HIGHWAY 25 S   
GREENWOOD    SC      



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

2958    SOCIAL CIRCLE, GA    1567 N CHEROKEE RD    SOCIAL CIRCLE    GA      
2485    LEAKESVILLE, MS    951 MAIN STREET    LEAKESVILLE    MS       2213   
LOUISVILLE, GA    119 US 1 BY-PASS    LOUISVILLE    GA       Yes 2440   
NASHVILLE, AR    614 S MAIN ST    NASHVILLE    AR       3040    TRENTON, GA   
11858 S. MAIN ST.    TRENTON    GA       1375    CLANTON, AL    300 PARK PLZ   
CLANTON    AL       2953    SOUTHAVEN, MS    710 CHURCH ROAD    SOUTHAVEN    MS
      2123    KINDER, LA    715 1ST AVE    KINDER    LA       2090    BOSSIER
CITY, LA    5590 BARKSDALE BLVD    BOSSIER CITY    LA       2438    LINCOLN, AL
   47950 US HIGHWAY 78    LINCOLN    AL       1928    DEKALB, MS    14916
HIGHWAY 16 W    DE KALB    MS       3175    VERNON, AL    9574 HWY-18    VERNON
   AL       2073    HAUGHTON, LA    400 W MCKINLEY AVE    HAUGHTON    LA      
1998    HOMER, LA    902 W MAIN ST    HOMER    LA       1363    COLUMBIANA, AL
   21665 HIGHWAY 25    COLUMBIANA    AL       1083    ALEXANDRIA, AL    120
SPRING BRANCH RD    ALEXANDRIA    AL       2348    MCLEANSBORO, IL    213 W
RANDOLPH ST    MCLEANSBORO    IL       1560    EVERGREEN, AL    450 WEST FRONT
ST.    EVERGREEN    AL       2475    MAYNARDVILLE, TN    3561 MAYNARDVILLE HWY
   MAYNARDVILLE    TN       1248    CLARKESVILLE, GA    200 E LOUISE ST   
CLARKESVILLE    GA       2670    PRENTISS, MS    105 S COLUMBIA AVE    PRENTISS
   MS       1953    LIVINGSTON, AL    720 N WASHINGTON ST    LIVINGSTON    AL   
   2468    NETTLETON, MS    7122 WILL ROBBINS HWY    NETTLETON    MS       2130
   LAVONIA, GA    11747 AUGUSTA RD    LAVONIA    GA       1355    CAMDEN, AL   
24 CAMDEN BYP    CAMDEN    AL       1640    FULTON, MS    1409 S ADAMS ST   
FULTON    MS       1343    CANTON, NC    70 NEW CLYDE HWY    CANTON    NC      
2128    LEXINGTON, GA    718 ATHENS RD    LEXINGTON    GA       Yes 1920   
INDIANOLA, MS    210 HIGHWAY 82 W    INDIANOLA    MS       Yes 2665   
PITTSBURG, TX    113 N GREER BLVD    PITTSBURG    TX       2572    SOPERTON, GA
   4269 W MAIN ST    SOPERTON    GA       Yes 3410    YELLVILLE, AR    320
HIGHWAY 14 S    YELLVILLE    AR       1930    HEPHZIBAH, GA    2872 TOBACCO RD
   HEPHZIBAH    GA       6025    EUTAW, AL (GD&D)    206 GREENSBORO AVE    EUTAW
   AL       1235    CENTREVILLE, MS    456 HIGHWAY 24 E    CENTREVILLE    MS   
   3053    TAYLORSVILLE, MS    402 PINE ST    TAYLORSVILLE    MS       Yes 2320
   MONTEZUMA, GA    201 WALNUT STREET    MONTEZUMA    GA       2280    MARIANNA,
AR    438 S ALABAMA ST    MARIANNA    AR       1420    DEQUEEN, AR    808 W
COLLIN RAYE DR    DE QUEEN    AR      



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

1883    HAWKINS, TX    850 N BEAULAH ST    HAWKINS    TX       1323    BUNKIE,
LA    109 CHEVY LN    BUNKIE    LA       2753    REFORM, AL    609 1ST AVE W   
REFORM    AL       Yes 3178    VILONIA, AR    10 EAGLE ST    VILONIA    AR      
2613    PELAHATCHIE, MS    404 SECOND STREET    PELAHATCHIE    MS       Yes 3083
   SOUTHAVEN, MS    2110 GOODMAN RD (@ TCHULAHOMA)    SOUTHAVEN    MS       2165
   LAFAYETTE, GA    303 W PATTON ST    LA FAYETTE    GA       2425    NASHVILLE,
GA    719 S DAVIS ST    NASHVILLE    GA       1713    GEORGIANA, AL    685 HWY
106 WEST    GEORGIANA    AL       Yes 2780    ROLLING FORK, MS    901 US 61   
ROLLING FORK    MS       Yes 2175    LEXINGTON, MS    301 YAZOO ST    LEXINGTON
   MS       Yes 3070    TYLERTOWN, MS    3000 PIKE 93 N    TYLERTOWN    MS      
Yes 1880    HOLIDAY ISLAND, AR    2 FOREST PARK DR    HOLIDAY ISLAND    AR      
1660    BRINKLEY, AR    1131 NORTH CHARLYNE    BRINKLEY    AR       Yes 1385   
CLARKSVILLE, AR    409 W MAIN ST    CLARKSVILLE    AR       Yes 2925   
SHERIDAN, AR    624 S ROCK ST    SHERIDAN    AR       Yes 2598    MEMPHIS, TN   
1290 LAMAR AVE    MEMPHIS    TN       2850    RIPLEY, MS    706 CITY AVE N   
RIPLEY    MS       1510    EASTMAN, GA    103 FOURTH AVE    EASTMAN    GA      
3220    WHITE BLUFF, TN    4928 HIGHWAY 70 E    WHITE BLUFF    TN       6021   
SULLIGENT, AL (GD&D)    5705 HWY 278    SULLIGENT    AL       Yes 6015   
MIDDLETON, TN (GD&D)    700 S. MAIN STREET    MIDDLETON    TN       Yes 2150   
LORETTO, TN    534 N MILITARY ST    LORETTO    TN       Yes 2550    OAKLAND
CITY, IN    1310 W MORTON ST    OAKLAND CITY    IN       1663    ALBANY, KY   
800 N CROSS ST    ALBANY    KY       Yes 2533    OKOLONA, MS    511 W MONROE
AVENUE    OKOLONA    MS       Yes 3245    WEST HELENA, AR    826 N SEBASTIAN   
WEST HELENA    AR       1060    ACKERMAN, MS    318 N ALFORD    ACKERMAN    MS
      Yes 2788    RINGGOLD, LA    2866 BIENVILLE RD    RINGGOLD    LA       2430
   NEWTON, MS    304 NORTHSIDE DR    NEWTON    MS       Yes 3368    WOODVILLE,
MS    211 U.S. HWY 61 SOUTH    WOODVILLE    MS       Yes 1723    GREENFIELD, TN
   1207 S MERIDIAN ST    GREENFIELD    TN       Yes 1155    BOONEVILLE, MS   
504 N 2ND ST    BOONEVILLE    MS       2460    NORTH CROSSETT, AR    1164
HIGHWAY 133 N    CROSSETT    AR       Yes 1910    IUKA, MS    615 BATTLEGROUND
DR    IUKA    MS       1320    CAMDEN, TN    195 HIGHWAY 641 N    CAMDEN    TN
      Yes 1935    FERRIDAY, LA    2094 EE WALLACE BLVD N    FERRIDAY    LA      
Yes 1490    DRESDEN, TN    8487 HIGHWAY 22    DRESDEN    TN       1893   
HOUSTON, MS    905 N PONTOTOC ST    HOUSTON    MS       Yes



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

2748    RICHTON, MS    403 FRONT ST    RICHTON    MS       Yes 1165    BOLIVAR,
TN    105 TENNESSEE ST    BOLIVAR    TN       Yes 2490    MT. VERNON, GA    601
MASON ST    MOUNT VERNON    GA       1760    HAYNESVILLE, LA    9270 HIGHWAY 79
   HAYNESVILLE    LA       Yes 1805    HEBER SPRINGS, AR    308 S 7TH ST   
HEBER SPRINGS    AR       Yes 2260    MORRILTON, AR    601 N ST JOSEPH   
MORRILTON    AR       Yes 2243    MACON, MS    59 FRONTAGE RD    MACON    MS   
   Yes 3235    WIGGINS, MS    116 2ND STREET SOUTH    WIGGINS    MS       Yes
1095    BALD KNOB, AR    170 HIGHWAY 167 N    BALD KNOB    AR       Yes 1638   
DEMOPOLIS, AL    505 HWY 80 W    DEMOPOLIS    AL       1683    CHURCH POINT, LA
   821 S MAIN ST    CHURCH POINT    LA       Yes 1907    HAMBURG, AR    700 N
MAIN ST    HAMBURG    AR       Yes 1570    FAIRVIEW, TN    2415 FAIRVIEW BLVD   
FAIRVIEW    TN       Yes 1305    CALHOUN CITY, MS    71 HIGHWAY 8 E    CALHOUN
CITY    MS       Yes 2687    DEQUINCY, LA    702 WEST 4TH STREET    DEQUINCY   
LA       Yes 2110    KOSCIUSKO, MS    340 HIGHWAY 12 W    KOSCIUSKO    MS      
2083    CHEROKEE VILLAGE, AR    200 HOSPITAL DRIVE    CHEROKEE VILLAGE    AR   
   Yes 2473    MANTACHIE, MS    67 WATSON DR    MANTACHIE    MS       Yes 1525
   EUNICE, LA    2200 W LAUREL AVE    EUNICE    LA       Yes 6027   
TOMPKINSVILLE, KY (GD&D)    509 NORTH MAIN STREET    TOMPKINSVILLE    KY      
1470    DURANT, MS    33674 HIGHWAY 12    DURANT    MS       Yes 2890   
SPRINGHILL, LA    1190 S ARKANSAS ST.    SPRINGHILL    LA       Yes 2723   
KERSHAW, SC    405 SOUTH HAMPTON STREET    KERSHAW    SC       Yes 1085   
BEEBE, AR    901 W DEWITT HENRY DR    BEEBE    AR       Yes 2697    MANSFIELD,
LA    400 WASHINGTON AVE    MANSFIELD    LA       Yes 2727    KENTWOOD, LA   
717 AVE G    KENTWOOD    LA       Yes 2725    MONTEREY, TN    101 WEST
COMMERCIAL AVE.    MONTEREY    TN       3568    FAYETTE, AL    1128 SECOND AVE.
NE    FAYETTE    AL    Yes    3578    BOLIVAR, TN    600 NUCKOLLS RD.    BOLIVAR
   TN    Yes    3601    VINTON, LA    1301 HORRIDGE STREET    VINTON    LA   
Yes    3603    TUNICA, MS    1068 HWY 61 N.    TUNICA    MS    Yes    3637   
HALEYVILLE, AL    814 20TH ST    HALEYVILLE    AL    Yes    3650    HEIDELBERG,
MS    100 MAIN ST    HEIDELBERG    MS    Yes    3700    HAMILTON, AL    1360
MILITARY STREET S    HAMILTON    AL    Yes    3723    IOWA, LA    510 N. THOMSON
AVE.    IOWA    LA    Yes    3725    MORGANTOWN, KY    211 SOUTH MAIN STREET   
MORGANTOWN    KY    Yes    3737    LEWISPORT, KY    1590 4TH STREET    LEWISPORT
   KY    Yes    3811    SYLVESTER, GA    620 E. FRANKLIN STREET #A    SYLVESTER
   GA    Yes    3815    MCRAE, GA    112 W. OAK STREET    MCRAE    GA    Yes   



--------------------------------------------------------------------------------

Store #

  

Location

  

Address

  

City

  

State

  

Xpress
location

  

Front stores

only to be

closed

3860    SAINT JOSEPH, LA    320 PLANK RD    SAINT JOSEPH    LA    Yes    3885   
RIPLEY, TN    251 S WASHINGTON ST    RIPLEY    TN    Yes    3903    SUMMERVILLE,
GA    103 HWY 48    SUMMERVILLE    GA    Yes    3917    SCOTTS HILL, TN    640
HWY 114 SOUTH    SCOTTS HILL    TN    Yes    3920    UNION, MS    801 E JACKSON
RD    UNION    MS    Yes    3923    GREENSBURG, LA    6216 HIGHWAY 10   
GREENSBURG    LA    Yes    3925    VARDAMAN, MS    101 W SWEET POTATO ST   
VARDAMAN    MS    Yes    3937    WARE SHOALS, SC    743 N GREENWOOD AVE    WARE
SHOALS    SC    Yes    3957    LAKE PROVIDENCE, LA    303 N. HOOD STREET    LAKE
PROVIDENCE    LA    Yes    3963    TRYON, NC    38 N. TRADE STREET    TRYON   
NC    Yes    3230    WINNFIELD, LA    2001 W COURT ST    WINNFIELD    LA    Yes
   3965    IDABEL, OK    810 SE WASHINGTON ST.    IDABEL    OK    Yes   



--------------------------------------------------------------------------------

EXHIBIT D

Closed Stores (Wave III)

 

STORE #

  

LOCATION

  

ADDRESS

  

CITY

  

STATE

  

ZIP

2175    LEXINGTON, MS    301 YAZOO ST    LEXINGTON    MS    39095 3368   
WOODVILLE, MS    211 U.S. HWY 61 SOUTH    WOODVILLE    MS    39669 3053   
TAYLORSVILLE, MS    402 PINE ST    TAYLORSVILLE    MS    39168 1920   
INDIANOLA, MS    210 HIGHWAY 82 W    INDIANOLA    MS    38751 2613   
PELAHATCHIE, MS    404 SECOND STREET    PELAHATCHIE    MS    39145 1683   
CHURCH POINT, LA    821 S MAIN ST    CHURCH POINT    LA    70525 1893   
HOUSTON, MS    905 N PONTOTOC ST    HOUSTON    MS    38851 1760    HAYNESVILLE,
LA    9270 HIGHWAY 79    HAYNESVILLE    LA    71038 1663    ALBANY, KY    800 N
CROSS ST    ALBANY    KY    42602 2687    DEQUINCY, LA    702 WEST 4TH STREET   
DEQUINCY    LA    70633 1060    ACKERMAN, MS    318 N ALFORD    ACKERMAN    MS
   39735 1470    DURANT, MS    33674 HIGHWAY 12    DURANT    MS    39063 2925   
SHERIDAN, AR    624 S ROCK ST    SHERIDAN    AR    72150 2697    MANSFIELD, LA
   400 WASHINGTON AVE    MANSFIELD    LA    71052 2213    LOUISVILLE, GA    119
US 1 BY-PASS    LOUISVILLE    GA    30434 2128    LEXINGTON, GA    718 ATHENS RD
   LEXINGTON    GA    30648 2780    ROLLING FORK, MS    901 US 61    ROLLING
FORK    MS    39159 2572    SOPERTON, GA    4269 W MAIN ST    SOPERTON    GA   
30457 2533    OKOLONA, MS    511 W MONROE AVENUE    OKOLONA    MS    38860 1305
   CALHOUN CITY, MS    71 HIGHWAY 8 E    CALHOUN CITY    MS    38916 1385   
CLARKSVILLE, AR    409 W MAIN ST    CLARKSVILLE    AR    72830 2243    MACON, MS
   59 FRONTAGE RD    MACON    MS    39341 2748    RICHTON, MS    403 FRONT ST   
RICHTON    MS    39476 1660    BRINKLEY, AR    1131 NORTH CHARLYNE    BRINKLEY
   AR    72021 1165    BOLIVAR, TN    105 TENNESSEE ST    BOLIVAR    TN    38008
1907    HAMBURG, AR    700 N MAIN ST    HAMBURG    AR    71646 3070   
TYLERTOWN, MS    3000 PIKE 93 N    TYLERTOWN    MS    39667 1935    FERRIDAY, LA
   2094 EE WALLACE BLVD N    FERRIDAY    LA    71334 1320    CAMDEN, TN    195
HIGHWAY 641 N    CAMDEN    TN    38320 2430    NEWTON, MS    304 NORTHSIDE DR   
NEWTON    MS    39345 3235    WIGGINS, MS    116 2ND STREET SOUTH    WIGGINS   
MS    39577 2890    SPRINGHILL, LA    1190 S ARKANSAS ST.    SPRINGHILL    LA   
71075 2460    NORTH CROSSETT, AR    1164 HIGHWAY 133 N    CROSSETT    AR   
71635 2150    LORETTO, TN    534 N MILITARY ST    LORETTO    TN    38469 1095   
BALD KNOB, AR    170 HIGHWAY 167 N    BALD KNOB    AR    72010 2083    CHEROKEE
VILLAGE, AR    200 HOSPITAL DRIVE    CHEROKEE VILLAGE    AR    72529 2723   
KERSHAW, SC    405 SOUTH HAMPTON STREET    KERSHAW    SC    29067



--------------------------------------------------------------------------------

STORE #

  

LOCATION

  

ADDRESS

  

CITY

  

STATE

  

ZIP

2727    KENTWOOD, LA    734 AVENUE G, HIGHWAY 38    KENTWOOD    LA    70444 2260
   MORRILTON, AR    601 N ST JOSEPH    MORRILTON    AR    72110 2473   
MANTACHIE, MS    67 WATSON DR    MANTACHIE    MS    38855 1525    EUNICE, LA   
2200 W LAUREL AVE    EUNICE    LA    70535 1570    FAIRVIEW, TN    2415 FAIRVIEW
BLVD    FAIRVIEW    TN    37062 1085    BEEBE, AR    901 W DEWITT HENRY DR   
BEEBE    AR    72012 6015    MIDDLETON, TN (GD&D)    700 S. MAIN STREET   
MIDDLETON    TN    38052 6021    SULLIGENT, AL (GD&D)    5705 HWY 278   
SULLIGENT    AL    35586 2753    REFORM, AL    609 1ST AVE W    REFORM    AL   
35481 1713    GEORGIANA, AL    685 HWY 106 WEST    GEORGIANA    AL    36033 1723
   GREENFIELD, TN    1207 S MERIDIAN ST    GREENFIELD    TN    38230 1805   
HEBER SPRINGS, AR    308 S 7TH ST    HEBER SPRINGS    AR    72543